DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 December 2020 [hereinafter Response] has been entered, where:
	Claims 1, 10, and 19 have been amended. 
Claims 1-19 are pending.
Claims 1-19 are rejected.
Claim Rejections - 35 U.S.C. § 112(b)
3.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	Claims 7 and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
at least a first and second consecutive period,” (claim 7, l. 3; claim 17, l. 4), while claims 1 and 10, from which claims 7 and 17 depend from directly or indirectly, each respectively recite “a first time interval” (claim 1, l. 5; claim 10, l. 7) and “a second time interval.” (claim 1, ll. 10-11; claim 10, ll. 12-13).
It is unclear whether the “at least a first and second consecutive period” of claims 7 and 17 are distinct and separate units of time with respect to “a first time interval” and “a second time interval” of claims 1 and 10, respectively, or whether the terms are instead the same units of time.
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6, 8-16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lyu et al., “Revisit Long Short-Term Memory: An Optimization Perspective (2014) [hereinafter Lyu] in view of Ahmed et al., “Probabilistic Inference Using Stochastic Spiking Neural Networks on a Neurosynaptic Processor,” (IEEE 2016) [hereinafter Ahmed] and US Published Application 20150039546 to Alvarez-Icaza et al. [hereinafter Alvarez-Icaza].
Regarding claim 1, Lyu teaches [a] system comprising:
* * *
a memory cell (Lyu, Fig. 1, teaches a memory cell layer s (memory cell)),
an input gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches input gate layer l (input gate) coupled to memory cell layer s (memory cell)) and adapted to selectively admit an input to the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into (out of) the memory cell whenever adapted to selectively admit an input to the memory cell)) 
* * *
and an output gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches output gate layer ω (output gate) coupled to memory cell layer s (memory cell)) and adapted to selectively release an output from the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into (out of) the memory cell whenever a logistic input (output) gate is turned on (adapted to selectively release an output from the memory cell)), and wherein
the memory cell is adapted to maintain a value in the absence of input (Lyu page 2, Section 2, first full paragraph, teaches [t]he information (a value) gets into . . . the memory cell whenever a logistic input . . . gate is turned on. The memory cell state is kept from irrelevant information by keeping the input gate off (the memory cell is adapted to maintain a value in the absence of input)).
Though Lyu teaches an LSTM architecture utilizing memory cells with input and output gates, Lyu, however, does not explicitly teach that the LSTM includes a spiking neurosynaptic core . . . . 
Lyu also does not explicitly teach -
* * *
. . . wherein
the input gate has a membrane potential,
the input gate is operatively coupled to a plurality of spiking neurons 
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold,
* * *
But Ahmed teaches mapping a RNN to a spiking neuron architecture via a spiking neurosynaptic core (Ahmed, Abstract, teaches [a] stochastic spiking neural network naturally can be used to realize Bayesian inference. IBM’s TrueNorth is a neurosynaptic processor (spiking neurosynaptic core) . . . . [W]e propose the first work that converts an inference network to a spiking neural network that runs on the TrueNorth processor) . . . .).
Ahmed also teaches -
* * *
. . . wherein
the input gate has a membrane potential (Ahmed, left column of p. 4288, “B. Bayesian Neuron Model,” first partial paragraph, teaches a generic neuron model [having] a membrane potential u(t) (that is, the input gate has a membrane potential)),
the input gate is operatively coupled to a plurality of spiking neurons (Ahmed, left column of p. 428, “I. Introduction, ,” first paragraph, teaches Spiking Neural Networks (SNNs), which utilize spikes as the basis for operations, is the third generation of neural networks. . . . Moreover, fully distributed Spike Timing Ahmed includes the input gate is operatively coupled to a plurality of spiking neurons))
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons (Ahmed, left column of p. 4290, “C. Shadow Network Creation,” first partial paragraph, teaches that [w]e suggest . . . using the accumulation of weighted spikes to directly compute (that is, the accumulation is update its membrane potential according to a number of spikes received from the plurality of spiking neurons)) . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold (Ahmed, left column of p. 4289, “D. Normalized Winner Take-All,” first partial paragraph, teaches the [upper limiter (UL)] neuron builds up membrane potential every time it receives spikes from symbols which leak away at a constant rate. If the symbols are firing at a higher rate than the rate of leak (that is, membrane potential exceeds a predetermined threshold), then the UL neuron fires indicating the symbols need to be inhibited (that is, the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold))
Lyu and Ahmed are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu.
The motivation for doing so is to transform an inference network to a spiking neural network because spiking neural networks have the ability to perform efficient computations akin to the way a brain processes information, such as with the TrueNorth SNN. (Ahmed, Abstract).
Though Lyu and Ahmed teach the implementation of a RNN in a spiking neuron architecture, and though Ahmed teaches a membrane potential that is calculated from a preceding time interval, Lyu and Ahmed, alone or in combination, does not explicitly teach “a first interval” and “a second interval” such that -
* * *
an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval,
* * *
Alvarez-Icaza teaches -
* * *
an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval (Alvarez-Icaza ¶ 0017 teaches “a membrane potential variable over time of a stochastic neuron, where Fig. 7 further teaches (note, Examiner annotations in text boxes):

    PNG
    media_image1.png
    764
    951
    media_image1.png
    Greyscale

Alvarez-Icaza ¶ 0085 teaches period E (that is, during a second time interval preceding the first time interval) indicates that the neuron 11 spiked 25% of the time when the membrane potential variable V is 1/4 in the range between 0 and the ceiling value D. As another example, period F (that is, a first time interval) indicates that the neuron 11 
* * *
Lyu, Ahmed and Alvarez-Icaza are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of the combination of Lyu and Ahmed pertaining to RNN mapped to a neurosynaptic core with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to provide a neurosynaptic core circuit that may be used in systems and processes that require deterministic and/or stochastic algorithms and computations. (Alvarez-Icaza ¶ 0022). Doing so permits electronic systems to essentially function in a manner analogous to biological brains that in turn perform efficient computations. (Alvarez-Icaza ¶ 0003).
Regarding claim 2, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above.
	Ahmed teaches wherein the memory cell comprises a rectified linear unit (Ahmed, right column of page 4288, Section III.C, first partial paragraph, teaches rectified linear unit)).
Lyu, Ahmed, and Alvarez-Icaza are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu and with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to normalized winner-take-all circuit to spread an inhibition amplitude over time so that the duration of spikes represent the strength of inhibition, where the neurons inhibit each other so that the more active neurons suppress the activity of weaker neurons (Ahmed left column of page 4288, section III.C, first partial paragraph), which is applied to spiking neural networks for efficient computation akin to the way a brain processes information to achieve low cost and high energy efficiencies. (Ahmed, Abstract).
	Regarding claim 3, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above. 
Lyu teaches wherein the input gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that input gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 4, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above. 
	Lyu teaches wherein the output gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that . . . output gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 5, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above. 
Lyu teaches a forget gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches forget gate layer φ (forget gate) coupled to memory cell layer s (memory cell)) and adapted to selectively clear the value of the memory cell (Lyu, page 2, Section 2, second full paragraph, teaches memory cell state is controlled by a forget gate that will reset the cell state (clear the value) when it is turned off).
Regarding claim 6, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 5, as described above.
Lyu teaches wherein the forget gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that . . . forget gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 8, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 2, as described above.
Ahmed teaches wherein the rectified linear unit applies a discrete function to an input to generate an output (Ahmed, right column of page 4288, Section 3.C, first partial & full paragraphs, teaches a conversion mechanism (discrete function) is achieved by using a spiking Rectified Linear Unit (ReLU) neuron. The ReLU function is defined as Z = max(Uth, u(t)) (the rectified linear unit applies a discrete function to an input to generate an output) . . . .).
Regarding claim 9, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above.
Ahmed teaches wherein the neurosynaptic core is configured with a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches using the accumulation of weighted spikes (synaptic weights) to directly compute the membrane potential (neuronal biases) (a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases)), the synaptic weights and neuronal biases being selected such that:
upon receiving a first sequence of spikes at the neurosynaptic core, the first sequence of spikes is transcoded by the neurosynaptic core via the memory cell into a second sequence of spikes (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches [b]y limiting the range of threshold change to a small interval which satisfies the exponential distribution with unit rate (upon receiving a first sequence of spikes at the neurosynaptic core), we achieve (transcoded) a firing pattern (a second sequence of spikes) similar to Poisson spiking behavior (that is, the first sequence of spikes is transcoded by the neurosynaptic core via the memory cell into a second sequence of spikes)).
Lyu and Ahmed are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu and with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to configure a TrueNorth (a neurosynaptic processor) neuron with such behavior for symbol neurons to obtain a stochastic neuron. (Ahmed, left column of page 4290, Section IV.C, first partial paragraph), because spiking neural networks, such as the TrueNorth SNN, have the ability to perform efficient computations akin to the way a brain processes information. (Ahmed, Abstract).
Regarding claim 10, Lyu teaches [a] method comprising:
* * *
a memory cell (Lyu, Fig. 1, teaches a memory cell layer s (memory cell)),
an input gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches input gate layer l (input gate) coupled to memory cell layer s (memory cell)) and adapted to selectively admit an input to the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into . . . the memory cell whenever a logistic input . . . gate is turned on (adapted to selectively admit an input to the memory cell)) 
* * *
 and an output gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches output gate layer ω (output gate) coupled to memory cell layer s (memory cell)) and adapted to selectively release an output from the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into (out of) the memory cell whenever a logistic input (output) gate is turned on (adapted to selectively release an output from the memory cell)), and wherein
the memory cell is adapted to maintain a value in the absence of input (Lyu page 2, Section 2, first full paragraph, teaches [t]he information (a value) gets into . . . the memory cell whenever a logistic input . . . gate is turned on. The memory cell state is kept from irrelevant information by keeping the input gate off (the memory cell is adapted to maintain a value in the absence of input)); . . . .
Though Lyu teaches an LSTM architecture utilizing memory cells with input and output gates, Lyu , however, does not explicitly teach that the LSTM includes a spiking neurosynaptic core, specifically -
configuring a neuromorphic system with a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases, the neuromorphic system comprising
* * *
. . . wherein
the input gate has a membrane potential,
the input gate is operatively coupled to a plurality of spiking neurons 
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold,
* * *
receiving a first sequence of spikes at the neuromorphic system;
transcoding the first sequence of spikes by the neuromorphic system via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases.
But Ahmed teaches mapping a RNN to a spiking neuron architecture via a spiking neurosynaptic core (Ahmed, Abstract, teaches [a] stochastic spiking neural network naturally can be used to realize Bayesian inference. IBM’s TrueNorth is a neurosynaptic processor (spiking neurosynaptic core) . . . . [W]e propose the first work that converts an inference network to a spiking neural network that runs on the TrueNorth processor) . . . .).
Ahmed also teaches -
configuring a neuromorphic system with a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches using the accumulation of weighted spikes (synaptic weights) to directly compute the membrane potential (neuronal biases) (a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases)), the neuromorphic system comprising
* * *
. . . wherein
the input gate has a membrane potential (Ahmed, left column of p. 4288, “B. Bayesian Neuron Model,” first partial paragraph, teaches a generic neuron model [having] a membrane potential u(t) (that is, the input gate has a membrane potential)),
the input gate is operatively coupled to a plurality of spiking neurons (Ahmed, left column of p. 428, “I. Introduction,” first paragraph, teaches Spiking Neural Networks (SNNs), which utilize spikes as the basis for operations, is the third generation of neural networks. . . . Moreover, fully distributed Spike Timing Dependent Plasticity (STDP) learning can be achieved on SNNs, which relies only on local information of individual neurons. The emerging stochastic SNN that generates spikes as a stochastic process not only is more biologically plausible but also enhances unsupervised learning and decision making (that is, Ahmed includes the input gate is operatively coupled to a plurality of spiking neurons))
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons (Ahmed, left column of p. 4290, “C. Shadow Network Creation,” first partial paragraph, teaches that [w]e suggest . . . using the accumulation of weighted spikes to directly compute (that is, the accumulation is update its membrane potential according to a number of spikes received from the plurality of spiking neurons)) . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold (Ahmed, left column of p. 4289, “D. Normalized Winner Take-All,” first partial paragraph, teaches the [upper limiter (UL)] neuron builds up membrane potential every time it receives spikes from symbols which leak away at a constant rate. If the symbols are firing at a higher rate than the rate of leak (that is, membrane potential exceeds a predetermined threshold), then the UL neuron fires indicating the symbols need to be inhibited (that is, the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold))
* * *
receiving a first sequence of spikes at the neuromorphic system; 
transcoding the first sequence of spikes by the neuromorphic system via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches [b]y limiting the range of threshold change to a small interval which satisfies the exponential distribution with unit rate (upon receiving a first sequence of spikes at the neurosynaptic core), we achieve (transcoded) a firing pattern (a second sequence of spikes) similar to Poisson spiking behavior (that is, the first sequence of spikes is transcoded by the neurosynaptic core via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases)).
Lyu and Ahmed are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu.
The motivation for doing so is to transform an inference network to a spiking neural network because spiking neural networks have the ability to perform efficient computations akin to the way a brain processes information, such as with the TrueNorth SNN. (Ahmed, Abstract).
Though Lyu and Ahmed teach the implementation of a RNN in a spiking neuron architecture, and though further Ahmed teaches a membrane potential that is Lyu and Ahmed, alone or in combination, does not explicitly teach “a first interval” and “a second interval” such that -
* * *
an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval,
* * *
But Alvarez-Icaza teaches -
* * *
an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval (Alvarez-Icaza ¶ 0017 teaches “a membrane potential variable over time of a stochastic neuron,” where Fig. 7 further teaches (note, Examiner annotations in text boxes):

    PNG
    media_image1.png
    764
    951
    media_image1.png
    Greyscale

Alvarez-Icaza ¶ 0085 teaches period E (that is, during a second time interval preceding the first time interval) indicates that the neuron 11 spiked 25% of the time when the membrane potential variable V is 1/4 in the range between 0 and the ceiling value D. As another example, period F (that is, a first time interval) indicates that the neuron 11 spiked 50% of the time when the membrane potential variable V is 1/2 in the range between 0 and the ceiling value D),
* * *
Lyu, Ahmed and Alvarez-Icaza are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would Lyu and Ahmed pertaining to RNN mapped to a neurosynaptic core with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to provide a neurosynaptic core circuit that may be used in systems and processes that require deterministic and/or stochastic algorithms and computations. (Alvarez-Icaza ¶ 0022). Doing so permits electronic systems to essentially function in a manner analogous to biological brains that in turn perform efficient computations. (Alvarez-Icaza ¶ 0003).
Regarding claim 11, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 10, as described above.
Ahmed teaches determining the plurality of configuration parameters (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches using the accumulation (determining) of weighted spikes (synaptic weights) to directly compute (determining) the membrane potential (neuronal biases) (determining the plurality of configuration parameters)) by training a shadow network (Ahmed, left column of page 4289-90, Section IV.C, first partial paragraph, teaches we generate (training) an equivalent TrueNorth compatible shadow network (a shadow network)).
Lyu, Ahmed, and Alvarez-Icaza are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu and with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to convert a reference network to a shadow network, which is sent to a CPE (Corelet Programming Environment) that is flattened and corelets are generated, that are then simulated using the IBM compass simulator or executed on the TrueNorth (neurosynaptic) processor. (Ahmed, left column of page 4292, Section V, last paragraph).
Regarding claim 12, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 1, as described above.
Ahmed teaches wherein the memory cell comprises a rectified linear unit (Ahmed, right column of page 4288, Section III.C, first partial paragraph, teaches conversion mechanism is achieved by using a spiking Rectified Linear Unit (ReLU) neuron (rectified linear unit)).
Lyu and Ahmed are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu and with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to spread an inhibition amplitude over time so that the duration of spikes represent the strength of inhibition, where the neurons inhibit each other so that the more active neurons suppress the activity of weaker neurons (Ahmed left column of page 4288, section III.C, first partial paragraph).
Regarding claim 13, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 10, as described above.
Lyu teaches wherein the input gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that input gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 14, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 10, as described above.
Lyu teaches wherein the output gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that . . . output gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 15, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 10, as described above. 
Lyu teaches wherein the neuromorphic system further comprises:
a forget gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches forget gate layer φ (forget gate) coupled to memory cell layer s (memory cell)) and adapted to selectively clear the value of the memory cell (Lyu, page 2, Section 2, second full paragraph, teaches memory cell state is controlled by a forget gate that will reset the cell state (clear the value) when it is turned off).
Regarding claim 16, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 15, as described above.
Lyu teaches wherein the forget gate comprises a binary gate (Lyu, page 5, Section 4, first full paragraph, teaches that . . . forget gates . . . should behave like gates that are either open or closed (binary gate)).
Regarding claim 18, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claim 12, as described above.
Ahmed teaches wherein the rectified linear unit applies a discrete function to an input to generate an output (Ahmed, right column of page 4288, Section 3.C, first partial & full paragraphs, teaches a conversion mechanism (discrete function) is achieved by using a spiking Rectified Linear Unit (ReLU) neuron. The ReLU function is defined as Z = max(Uth, u(t)) (the rectified linear unit applies a discrete function to an input to generate an output) . . . .).
Regarding claim 19, Lyu teaches [a] computer program product for providing a long-short term memory, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor (Lyu, page 6, Section 5.1, first paragraph, teaches readable by a processor). We perform experiments using MATLAB (and its built-in GPU computing implementation in MATLAB’s Parallel Computing Toolbox. . . . Since the vanilla LSTM is a non-generative model, and the lack of good benchmarks for measuring a recurrent network’s ability, we focus here on LSTM’s primary goal, i.e., the memorization of information (computer program product for providing a long-short term memory, the computer program product comprising a computer readable storage medium having program instructions embodied therein)) to cause the processor to perform a method comprising:
* * *
a memory cell (Lyu, Fig. 1, teaches a memory cell layer s (memory cell)),
an input gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches input gate layer l (input gate) coupled to memory cell layer s (memory cell)) and adapted to selectively admit an input to the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into . . . the memory cell whenever a logistic input . . . gate is turned on (adapted to selectively admit an input to the memory cell)) 
* * *
and an output gate operatively coupled to the memory cell (Lyu, Fig. 1, teaches output gate layer ω (output gate) coupled to memory cell layer s (memory cell)) and adapted to selectively release an output from the memory cell (Lyu, page 2, Section 2, first full paragraph, teaches [t]he information gets into (out of) the memory cell whenever a logistic input (output) adapted to selectively release an output from the memory cell)) and wherein
the memory cell is adapted to maintain a value in the absence of input (Lyu page 2, Section 2, first full paragraph, teaches [t]he information (a value) gets into . . . the memory cell whenever a logistic input . . . gate is turned on. The memory cell state is kept from irrelevant information by keeping the input gate off (the memory cell is adapted to maintain a value in the absence of input));
* * *
Though Lyu teaches an LSTM architecture utilizing memory cells with input and output gates, Lyu , however, does not explicitly teach that the LSTM includes a spiking neurosynaptic core, specifically -
configuring a neuromorphic system with a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases, the neuromorphic system comprising
* * * 
. . . wherein
the input gate has a membrane potential,
the input gate is operatively coupled to a plurality of spiking neurons 
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold,
* * *
receiving a first sequence of spikes at the neuromorphic system; 
transcoding the first sequence of spikes by the neuromorphic system via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases.
But Ahmed teaches mapping a RNN to a spiking neuron architecture via a spiking neurosynaptic core (Ahmed, Abstract, teaches [a] stochastic spiking neural network naturally can be used to realize Bayesian inference. IBM’s TrueNorth is a neurosynaptic processor (spiking neurosynaptic core) . . . . [W]e propose the first work that converts an inference network to a spiking neural network that runs on the TrueNorth processor) . . . .).
Ahmed also teaches -
configuring a neuromorphic system with a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches using the accumulation of weighted spikes (synaptic weights) to directly compute the membrane potential (neuronal biases) (a predetermined plurality of configuration parameters comprising synaptic weights and neuronal biases)), the neuromorphic system comprising . . . 
* * *
. . . wherein
the input gate has a membrane potential (Ahmed, left column of p. 4288, “B. Bayesian Neuron Model,” first partial paragraph, teaches a generic neuron model [having] a membrane potential u(t) (that is, the input gate has a membrane potential)),
the input gate is operatively coupled to a plurality of spiking neurons (Ahmed, left column of p. 428, “I. Introduction, ,” first paragraph, teaches Spiking Neural Networks (SNNs), which utilize spikes as the basis for operations, is the third generation of neural networks. . . . Moreover, fully distributed Spike Timing Dependent Plasticity (STDP) learning can be achieved on SNNs, which relies only on local information of individual neurons. The emerging stochastic SNN that generates spikes as a stochastic process not only is more biologically plausible but also enhances unsupervised learning and decision making (that is, for operation, a spiking neuron of a SNN of Ahmed includes the input gate is operatively coupled to a plurality of spiking neurons))
the input gate is configured to update its membrane potential according to a number of spikes received from the plurality of spiking neurons (Ahmed, left column of p. 4290, “C. Shadow Network Creation,” first partial paragraph, teaches that [w]e suggest . . . using the accumulation of weighted spikes to directly compute (that is, the accumulation is update its membrane potential according to a number of spikes received from the plurality of spiking neurons)) . . . ,
the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold (Ahmed, left column of p. 4289, “D. Normalized Winner Take-All,” first partial paragraph, teaches the [upper limiter (UL)] neuron builds up membrane potential every time it receives spikes from symbols which leak away at a constant rate. If the symbols are firing at a higher rate than the rate of leak (that is, membrane potential exceeds a predetermined threshold), then the UL neuron fires indicating the symbols need to be inhibited (that is, the input gate is configured to block the input to the memory cell when the membrane potential exceeds a predetermined threshold))
* * *
receiving a first sequence of spikes at the neuromorphic system; transcoding the first sequence of spikes by the neuromorphic system via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases (Ahmed, left column of page 4290, Section IV.C, first partial paragraph, teaches [b]y limiting the range of threshold change to a small interval which satisfies the exponential distribution with unit rate (upon receiving a first sequence of spikes at the neurosynaptic core), we achieve (transcoded) a firing pattern (a second sequence of spikes) similar to Poisson spiking behavior (that is, the first sequence of spikes is transcoded by the neurosynaptic core via the memory cell into a second sequence of spikes the transcoding being determined by the synaptic weights and neuronal biases)).
Lyu and Ahmed are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Ahmed pertaining to conversion of inference networks to spiking neural networks with the recurrent neural networks (RNN) of Lyu.
The motivation for doing so is to transform an inference network to a spiking neural network, and a spiking neural network to TrueNorth [spiking neurosynaptic core] corelet designs. (Ahmed, Abstract).
Though Lyu and Ahmed teach the implementation of a RNN in a spiking neuron architecture, and though further Ahmed teaches a membrane potential that is calculated from a preceding time interval, Lyu and Ahmed, alone or in combination, does not explicitly teach “a first interval” and “a second interval” such that -
* * *
an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval,
* * *
But Alvarez-Icaza teaches -

an input gate . . . adapted to selectively admit an input to the memory cell during a first time interval, wherein . . . the input gate is configured to update its membrane potential according to a number of spikes received . . . during a second time interval preceding the first time interval (Alvarez-Icaza ¶ 0017 teaches “a membrane potential variable over time of a stochastic neuron, where Fig. 7 further teaches (note, Examiner annotations in text boxes):

    PNG
    media_image1.png
    764
    951
    media_image1.png
    Greyscale

Alvarez-Icaza ¶ 0085 teaches period E (that is, during a second time interval preceding the first time interval) indicates that the neuron 11 spiked 25% of the time when the membrane potential variable V is 1/4 in the range between 0 and the ceiling value D. As another example, period F (that is, a first time interval) indicates that the neuron 11 spiked 50% of the time when the membrane potential variable V is 1/2 in the range between 0 and the ceiling value D),
* * *
Lyu, Ahmed and Alvarez-Icaza are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of the combination of Lyu and Ahmed pertaining to RNN mapped to a neurosynaptic core with the membrane potentials on interval basis of Alvarez-Icaza.
The motivation for doing so is to provide a neurosynaptic core circuit that may be used in systems and processes that require deterministic and/or stochastic algorithms and computations. (Alvarez-Icaza ¶ 0022). Doing so permits electronic systems to essentially function in a manner analogous to biological brains that in turn perform efficient computations. (Alvarez-Icaza ¶ 0003).
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al., “Revisit Long Short-Term Memory: An Optimization Perspective (2014) [hereinafter Lyu] in view of Ahmed et al., “Probabilistic Inference Using Stochastic Spiking Neural Networks on a Neurosynaptic Processor,” (IEEE 2016) [hereinafter Ahmed], US Published Application 20150039546 to Alvarez-Icaza et al. [hereinafter Alvarez-Icaza], and further in view of Zuo et al., “Learning Contextual Dependence with Convolutional Hierarchical Recurrent Neural Networks, IEEE 2016 [hereinafter Zuo] and Akopyan et al., “TrueNorth: Design & Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip,” (IEEE 2015) [hereinafter Akopyan]. 
Regarding claims 7 and 17, the combination of Lyu, Ahmed, and Alvarez-Icaza teaches all of the limitations of claims 1 and 10, respectively, as described above.
However, the combination of Lyu, Ahmed, and Alvarez-Icaza does not explicitly teach - 
a clock operatively coupled to the neurosynaptic core, the clock providing a signal demarking at least a first and second consecutive period, and wherein:
during the first period, the neurosynaptic core integrates an input with an output from a prior period,
during the second period, the neurosynaptic core integrates the input with the output from the prior period and with the output of the input gate and the output gate from the first period.
However, Zuo teaches - 
. . . demarking at least a first and second substantially consecutive period, and (Zuo, Fig. 2 and Eqs. (3) - (9) teaches a long short-term memory recurrent neural net operation, wherein the equations have a first period “t-1” and a second consecutive period “t”; for example, equation 7 relating to memory cell c(t) represents the i-th state in LSTM c(t) = f(t) [Wingdings font/0xA4] c(t-1) + i(t) [Wingdings font/0xA4] g(t)) wherein:
during the first period, the neurosynaptic core integrates an input with an output from a prior period (Zuo, Fig. 2, teaches introduced intermediate gates (input gate i(t), forget gate f(t), output gate o(t), input xg, Wxi, Wxf, and Wxo (an input) with respective outputs Whg, Whi, Whf, Who (with an output from a prior period)),
during the second period, the neurosynaptic core integrates the input with the output from the prior period (Zuo, Fig. 2, teaches introduced intermediate gates (input gate i(t), forget gate f(t), output gate o(t), input modulation gate g(t)) integrating respective inputs Wxg, Wxi, Wxf, and Wxo (an input) with respective outputs Whg, Whi, Whf, Who (with an output from a prior period)) and with the output of the input gate and the output gate from the first period (Zuo, Fig. 2, and Eqs. (3) - (9), teaches outputs of input gate i(t) and output gate o(t) integrating with the output from the prior period via memory cell (integrating . . . with the output of the input gate and the output gate from the first period)).
Lyu, Ahmed, Alvarez-Icaza and Zuo are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Zuo teaches RNN models including a simple recurrent neural network (SRN) and long short-term memory networks (HLSTM). Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Zuo pertaining to RNN models with the conversion of inference networks to spiking neural Lyu, Ahmed, and Alvarez-Icaza.
The motivation for doing so is to improving RNN performance not only utilizing the discriminative representation power of CNNs, but also utilize the contextual dependence learning ability of hierarchical RNNs. (Zuo, Abstract).
However, the combination of Lyu, Ahmed, Alvarez-Icaza, and Zuo does not explicitly teach a clock operatively coupled to the neurosynaptic core, the clock providing a signal . . . .
But Akopyan teaches a clock operatively coupled to the neurosynaptic core, the clock providing a signal . . . . (Akopyan, left column of page 1543, Section 5.B “TrueNorth Internals: Neuron Block,” second full paragraph, & FIG. 6, that teaches the integrator unit sums the membrane potential from the previous tick (a clock operatively coupled to the neurosynaptic core, the clock providing a signal demarking at least a first and second substantially consecutive period) with the synaptic inputs and the leak input; see also Akopyan, FIG. 6 teaches a neuron block diagram with latches receiving a clock signal of a clock (a clock operatively coupled to the neurosynaptic core)). 
Lyu, Ahmed, Alvarez-Icaza, Zuo and Akopyan are from the same or similar field of endeavor. Lyu teaches an inference network in the form of Long Short-Term Memory (LSTM) that is a recurrent neural network well-suited to learn from experiences . . . when there are very long time lags of unknown size between important events. Ahmed teaches converting an inference network to a spiking neural network (SNN) that runs on a neurosynaptic processor. Alvarez-Icaza teaches a dual deterministic and stochastic core circuit in which a membrane potential as a function of neuron spikes. Zuo teaches RNN models including a simple recurrent neural network (SRN) and long short-term memory networks (HLSTM). Akopyan teaches a 65 mW real-time neurosynaptic processor that implements a non-von Neumann, low-power, highly-parallel, scalable, and defect-tolerant architecture. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to incorporate the teachings of Akopyan pertaining to a neurosynaptic processor with the conversion of inference networks to spiking neural networks with recurrent neural networks (RNN) of the combination of Lyu, Ahmed, Alvarez-Icaza, and Zuo.
The motivation for doing so is to implement a fully configurable neurosynaptic processor in terms of connectivity and neural parameters to allow custom configurations for a wide range of cognitive and sensory perception applications. (Akopyan, Abstract).
Response to Arguments
10.	Examiner has fully considered the Applicant’s arguments, and responds below accordingly. 
11. 	Applicant argues that "[t]o the extent that the prior art cited by the Examiner teaches an LSTM (in Lyu) and a spiking neural network (in Ahmed), neither reference addresses the challenges of implementing an LSTM on spiking hardware. Neither reference addresses how to provide an input gate operative in a spiking system, and in particular neither reference describes a gate such as the claimed ‘input gate,’ which is operative to 'block the input to the memory cell when the membrane potential exceeds a predetermined threshold."' (Response at p. 9).
Ahmed, left column of p. 4290, "B. Bayesian Neuron Model," first partial paragraph, teaches the feature of a time interval (see "small interval"), and that Ahmed, left column of p. 4288, "B. Bayesian Neuron Model," first partial paragraph, also teaches the feature of a "membrane potential", which is discussed in detail in the rejections above.
Though Ahmed does teach the feature of a “time interval,” Ahmed does not explicitly teach a first interval and a second time interval; however, Alvarez-Icaza is cited as teaching this feature, as set out in detail in the rejections above.
With respect to Applicant’s argument directed to "challenges of implementing an LSTM on spiking hardware," Examiner notes that the instant claims do not recite such features. Examiner does note, however, that the Applicant's specification refers to such challenges (see, e.g., PGPUB [0033]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
(Imam et al., “A Digital Neurosynaptic Core using Event-Driven QDI Circuits,” IEEE 2012) teaches parameterized neurons including a spike thresholds in which neuron states are updated at timesteps.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184